 In the Matter of THE COLORADO FUEL &IRON CORPORATIONandSTEELWORKERS ORGANIZINGCOMMITTEE-Case No. B-2190.-Decided February 12, 1941Jurisdiction:steel manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to the union;company-dominated organizationexcluded from ballot ; election necessary.Unit Appropriate for Collective Bargaining:all production,maintenance, andconstruction employees with specified inclusions and exclusions;agreementas to.-Mr. Willard F. Morris,for the' Board.Mr: Fred Farrar,of Denver, Colo., for the Company.Mr. Frank Hefferly,of Denver, Colo., for the S. W. O. C.Mr. Lyell F. Crandall,of Pueblo, Colo., for the W. S. S. P. U.Mr. A. T. Stewart, Mr. James; Irwin,andMr. A. J. Diamond,ofPueblo,' Colo., for the E. R. O.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 19, 1940, Steel Workers Organizing Committee, hereincalled the S.W. O. C., filed a petition, and on November 16, 1940,an amended petition, with the Regional Director for the Twenty-second Region (Denver, Colorado) alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Colorado Fuel and Iron Corporation,' Pueblo, Colorado, hereincalled the Company, at its Minnequa plant, Pueblo, Colorado, andrequesting an investigation and certification of representatives pur-'suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On November 4, 1940, the National LaborRelations Board, herein called the Board, acting pursuant to Section' The nam1 of the Company appears erroneously as Colorado Fuel and IronCorporationon the petition and other formal papers29 N. L. R. B., No. 96.541 .542DECISIONSOF NATIONALLABOR RELATIONS BOARD9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice.Pursuant to notice, issued by the Regional Director on November22, 1940, a hearing was held on December 9, 1940, at Pueblo, Colo-rado, before Gustaf B. Erickson, the Trial Examiner duly designatedby the Board. The Board, the Company, and Employees' Repre-sentatives'Organization, herein called the, E. R. 0., appeared andwere represented by counsel, the S. W. O. C. and Western States SteelProducts Union, herein called the W. S. S. P. U., by their respectiverepresentatives, and all participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.The Company excepted to the ruling of the Regional Director deny-ing an application forsubpoenas duties teceum.to require the produc-tion in evidence of all correspondence between the S. W. O. C. andthe Board or its agents' relating to this proceeding.Since the appli-cation does not sufficiently disclose the relevance of this correspon-dence to the issues in this proceeding, the ruling of the RegionalDirector is hereby sustained.At the commencement of the hearing, the Company moved to dis-miss the.petition or, in the alternative, to postpone the hearing andfurther proceedings until the conclusion of proceedings for reviewand enforcement in the Circuit Court of Appeals of the Board'sdecision that the E. R. O. was a company-dominated organization andits order that the Company should disestablish the E. R. O. andgive no effect to a contract between them.'The Trial Examiner de-nied the motion to postpone the hearing, but did not rule upon themotion to dismiss.The motion is hereby denied.During the courseof the hearing the Trial Examiner made other rulings on motionsand objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On December 21, 1940, the Company filed a written argument,,which the Board has considered.On January 9, 1941, pursuant tonotice, a hearing was held before the Board at Washington, D. C.,for the purpose of oral argument. The E. R. O. appeared andpresented oral argument.2Matter of The Colorado Fuel and Iron CorporationandInternational Ue1ion of Mine,Mill & Smelter Workers,Local 44d;In theMatter of Colorado Fuel & Iron CorporationandSteelWorkers Organizing Committee,22N L R B 184, decided March 29, 1940;petition to review, No. 2097, filed April 9, 1940 ; answer and petition for enforcement filedJune 19, 1940 (C. C. A 10). THE COLORADOFUEL AND' IRON CORPORATION543Upon the entirerecord inthe case, the Board makes thefollowing :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Colorado Fuel and Iron Corporation has its office and prin-cipal place of business in Denver, Colorado.At Pueblo, Colorado,the Company owns and maintains an iron and steel mill, known as theMinnequa plant, which is the only plant involved in this -proceeding..In 1939 more than 400,000 long tons of iron, the entire' output oftheCompany's mine at Sunrise,Wyoming, other raw materialsexceeding $5,000,000 in value, and machinery and equipment exceed-ing $2,000,000 in value were shipped to the Minnequa plant fromStates other than Colorado. In the same year the Company shippedfront its Minnequa plant to points outside Colorado more than 400,000tons of iron and steel products, which constituted more than 50 percent of the total output of the Minnequa plant.During the year 1940theCompany's shipments to and from the Minnequa plant wereapproximately the same as during the preceeding year.11.THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organization af-filiated with the Congress of Industrial Organizations. It admits tomembership employees of the Company.Western States Steel Products Union is an unaffiliated labor organ-ization.It admits to membership employees of the Company.Employees' Representatives' Organization is. an unaffiliated labororganization.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about June 27, 1940; a representative of the S. W. O. C.requested the Company to recognize the S. W. O. C. as the exclusivebargaining representative of its production and maintenance em-ployees at the Minnequa plant.. The Company stated that it would'recognize the S.W. O. C. when it had proved that a majority ofsuch employees had designated it as their bargaining representative.A statement prepared by the Regional Director and introducedinto evidence discloses that the S.W. O. C. and the W. S. S. P. U.have been designated by a substantial number of employees in the-appropriate unit.3"The S. W. O. C. presented to the Regional Director in support of its claim to representa majority of employees in the appropriate unit 2,202 application for membership cards,.of which 192 hear dates in 1937, 490 in 1938, 219 in 1939,and 553 in 1940. 748 cards '544DECISIONS.OF NATIONAL; ' LABOR RELATIONS;BOARD ,We find that a question has arisen concerning the representation ofemployees of the Company at its Minnequa plant.IV. THE EFFECT OF THEQUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has-arisen, occurring in connection with the operations of the Companydescribed above, has a close, intimate, and substantial relation totrade, traffic,and commerce among the several States and tends tolead to labor disputes burdening and obstructing commerce and the,free flow of commerce.V.THE APPROPRIATE UNITThe Company, the S. W. 0. C., and the W. S. S. P. U. agree, andwe find, that all production, maintenance, and construction employeesof the Company at its Minnequa plant, including first helpers, stovemen, riggers, maintenance inspectors, warehouse employees in theplant,millwrights,weighmen, assistant rollers, gang leaders, andstraw bosses, but excluding officers, executives, superintendents, as-sistant superintendents, general foremen, foremen,4 assistant foremen,foremen inspectors, subforemen who will have worked as foremenor assistant foremen more than 50 per cent of the regular workingtime during the month preceding the date of this Decision and Direc-tion of Election, boss loaders, melters, blowers, rollers (except theBlooming Mill rollers who shall be included), timekeepers, office andclericalemployees, mill office clerks, watchmen (including in this classof exclusion the watchmen who work part of the time as timekeepers),technical and professional engineers, draftsmen, chemists, all otherprofessional employees, laboratory employees, metallurgists, employ-ees of the metallurgical and inspection department, mercantile storeemployees, hospital and dispensary employees, Y. M. C. A. employees,employees of the Colorado & Wyoming Railway, ditch and reservoiremployees, and plant transportation facility employees in the blastwere note dated.Of these cards, all of which- appear to bear genuine signatures, 1,692bear names of employees listed on theCompany's pay roll of August 27, 1940.The W. S. S. P. U.,in support of its claimto represent employeesin the appropriateunit,submitted 568 application for membership cards, of which 81 bear dates in 1938, 26:3in 1939, and 210. in 1940 and 14 are undated 427of, these cards,all of which appear tobear genuine signatures,bear names of employees listed on the Company'spay roll ofAugust 27, 1940.The number of employees in the appropriate unit at thetime of the hearing ,vasapproximately 5,0004 Five persons,although designated on the Company's records as gang leaders or gangforemen are in fact foremen.All partiesagreeand we find that theyshould be excludedfrom the unit.These five foremen are:Louis.Alitto,Ray Rhodes,Robert Brown, Ed CJenni and Joe'Tedisco. THE COLORADO FUEL AND IRON CORPORATION545furnace, open, hearth, and merchant mill departments, constitute aunit appropriate for the purposes of collective bargaining.'We Andthat said unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF' REPRESENTATIVESWe find that the question concerning representation can, best beresolved by, and we shall accordingly direct, an election by secretballot.Since we have found that the E. R. O. is a company-dominated or-ganization,6 we will not provide for its participation in the election.' -Those eligible to vote in the election shall be employees in the ap-propriate unit who were employed during the pay-roll period im-mediately preceding the date of our Direction of Election, includingemployees who did not work during such pay-roll period because theywere ill or on vacation, employees on leave,' and employees who werethen or have since been temporarily laid off, but excluding employeeswho have since quit or been discharged for cause.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Colorado Fuel and Iron Corporation,Pueblo, Colorado, at its Minnequa plant, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.2.All production, maintenance, and construction employees of TheColorado Fuel and Iron Corporation, Pueblo, Colorado, at itsMinnequa plant, including first helpers, stove men, riggers,mainte-nance inspectors, warehouse employees in the plant, millwrights,weighmen, assistant rollers, gang leaders, and strawbosses, but ex-cluding officers, executives, superintendents, assistant superintendents,general foremen, foremen, assistant foremen, foremen inspectors, sub-foremen who will have worked as foremen or assistant foremen morethan 50 per cent of the regular working time during the month pre-6The E. R. O. contends that plant transportation facility employees in the blast furnacedepartment,excluding engineers,should be included in the bargaining unitSince, asnoted below,we are not providing a place on the ballot for the E. R. 0 and the otherparties wish to exclude such employees from the unit,we will not include them.9 See footnote 2 above.7The Company maintains an inactive pay roll for men on leave of absence.TheS.W. O. C desires that men on leave should be eligible to vote in the election.TheCompany and the W. S S P. U.do not object to their eligibility.N 546DECISIONSOF NATIONAL LABOR RELATIONS BOARDceding the date of our Direction of Election, boss loaders,melters,blowers, rollers (except the Blooming Mill rollers who shall be in-cluded), timekeepers, office and clerical employees, mill office clerks,watchmen (including in this class of exclusion the watchmen whowork part of the time as timekeepers), technical and professionalengineers, draftsmen, chemists, all other professional employees, lab-oratory employees, metallurgists, employees of the metallurgical andinspection department, mercantile store employees, hospital and dis-pensary employees, Y. M. C. A. employees, employees of the Coloradoand Wyoming Railway Company, ditch and reservoir employees, andplant transportation facility employees in the blast furnace, openhearth, and merchant mill departments, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis hereby.DIRECTED that, as part of the investigation authorized by the Boardto' ascertain representatives for collective bargaining with The Colo-rado Fuel and Iron Corporation, Pueblo, Colorado, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the Twenty-second Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all production, maintenance, and construc-tion employees of The Colorado Fuel and Iron Corporation, Pueblo,Colorado, at its Minnequa plant, including first helpers, stove men,riggers,maintenance inspectors, warehouse employees in the plant,millwrights,weighmen, assistant rollers, gang leaders, and strawbosses,who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during that pay-roll period because they were illor on vacation, employees on leave, and employees who were then orhave since been temporarily laid off, but excluding officers, executives,superintendents, assistant superintendents, general foremen, foremen,assistant foremen, foremen inspectors, stibforemen who will haveworked as foremen or assistant foremen more than 50 per cent of theregular working time during the 'month preceding the date of thisDirection, boss loaders, melters, blowers, rollers (except the Blooming THE COLORADO FUEL AND IRON CORPORATION547Mill rollers who shall be included), timekeepers, office and clericalemployees, mill office clerks, watchmen (including in this class ofexclusion the watchmen who work part of the time as timekeepers),technical and professional engineers, draftsmen, chemists, all otherprofessional employees, laboratory employees, metallurgists, employ-ees of the metallurgical and inspection department, mercantile storeemployees, hospital and dispensary employees, Y. M. C. A. employ-ees, employees of The Colorado & Wyoming Railway, ditch and reser-voir employees, and plant transportation facility employees in theblast' furnace, open hearth, and merchant mill departments, and em-ployees who" have since quit or been discharged for cause, to determinewhether said employees desire to be represented by Steel WorkersOrganizing Committee or by Western States Steel Products Union,for the purposes of collective bargaining, or by neither. '41 3110 2-4 2-vol 29--36